Title: To George Washington from Colonel Return Jonathan Meigs, 4 August 1780
From: Meigs, Return Jonathan
To: Washington, George


					
						Sir.
						Verplanks Point [N.Y.] 4th Augt 1780
					
					I have this day receiv’d intelligence from my Family, of a nature that requires my return to it immediately; nothing but obligations too Sacred to be disregarded could induce me to request leave of absence at this time; when I would gladly do my part in the important Campaign before us. It is with regret that I am obliged to inform your Excellency; that it depends on circumstances, whether I shall ever be able to return to the command of my Regt again: if it should be impossible to return, I Shall write & request a dismission from the Army, bearing the present date, as I never have, or wish to eat the Bread of my Country without rendering personal Service. It affords me no small satisfaction that I shall leave two Able Field Officers in the Reigiment I have the Honor to command. I am with the most perfect respect Your Exellencys Obedt servant
					
						R. J. Meigs.
					
				